Title: To Benjamin Franklin from Jacques Anisson-Duperon, 22 May 1778
From: Anisson-Duperon, Etienne-Alexandre-Jacques
To: Franklin, Benjamin


A l’Impr[imeri]e Royale, ce 22 Mai 1778.
M. Anisson Duperon Directeur de l’Imprimerie Royale a l’honneur de saluer très humblement Monsieur franklin, et de le prier de se ressouvenir de la promesse qu’il a bien voulu faire de venir diner chez M. Duperon, et voir l’Imprimerie Royale avec M. son petit fils, Lundi prochain, 25 du présent.
 
Notation: Anisson 22 may 1778.
